445 U.S. 913
100 S. Ct. 1271
63 L. Ed. 2d 597
State of MARYLAND et al., plaintiffs,v.State of LOUISIANA
No. 83
Supreme Court of the United States
March 3, 1980

Motion for appointment of Special Master granted.  Motion of Columbia Gas Transmission Corporation et al. for leave to file an answer to motion for appointment of Special Master granted.
It is ordered that John F. Davis, Esquire, of Washington, D. C., is appointed Special Master in this case with authority to fix the time and conditions for the filing of additional pleadings and to direct subsequent proceedings, and with authority to summon witnesses, issue subpoenas, and take such evidence as may be introduced and such as he may deem necessary to call for.  The Special Master is directed to submit such reports as he may deem appropriate.
The compensation of the Special Master, the allowances to him, the compensation paid to his technical, stenographic and clerical assistants, the cost of printing his report, and all other proper expenses shall be charged against and be borne by the parties in such proportion as the Court may hereafter direct.
It is further ordered that if the position of Special Master in this case becomes vacant during a recess of the Court, the Chief Justice shall have authority to make a new designation which shall have the same effect as if originally made by the Court herein.


1
Motion of Columbia Gas Transmission Corporation et al. for leave to intervene and motion of New Jersey for leave to intervene are referred to the Special Master.  Motion of plaintiffs for judgment on the pleadings and motion of Columbia Gas Transmission Corporation et al. for leave to file motion for judgment on pleadings are referred to the Special Master.  Motion of Associated Gas Distributors for leave to file a brief, as amicus curiae, referred to the Special Master.